                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division

UNITED STATES OF AMERICA                           )
                                                   )
                             v.                    )   CRIMINAL NO. 2:19-CR-29
                                                   )
ANTHONY BUTKIEWICZ III,                            )
                                                   )
                          Defendant.               )

                     GOVERNMENT’S RESPONSE TO DEFENDANT’S
                        OBJECTION TO DETENTION HEARING

       The United States of America now responds to the defendant’s Objection to Detention

Hearing and makes the following proffer and argument supporting the defendant’s pretrial

detention. The defendant left several threatening voicemails at Senator Mark Warner’s Richmond

office that escalated in violence. The defendant’s first threat against Senator Warner: he demanded

that the Senator hold a town hall meeting in Norfolk where, the defendant explained, “I would

personally like to stand face to face with you and I will punch you in the jaw! And you can lock

me up and put me in jail, my friend! I ain’t got a problem with it.” Not satisfied with just assaulting

and battering the Senator, the defendant added: “[S]tick your head between your f*cking legs and

kiss your ass goodbye because we’ve got a bullet right for your ear!” The “we” in that statement

included Lee Boyd Malvo, one of the DC snipers. Apparently, the defendant intended to act in

concert with a terrorist. And if those threats were not direct enough, the defendant went on: “Walk

outside your f*cking front door, my friend! Don’t forget, buddy! Just don’t f*cking forget [makes

shooting sound]. I’ll f*cking pop you, climb down out of the tree, and get in my car and drive the

f*ck away. It is f*cking real easy buddy.” The defendant must be detained pending trial.

                                  PROCEDURAL BACKGROUND

       Last week, a federal grand jury sitting in Norfolk indicted the defendant on one count of

threatening to assault Senator Warner—a Member of Congress—with intent to impede, intimidate,
and interfere with Senator Warner while he was engaged in the performance of official duties, in

violation of 18 U.S.C. § 115(a)(1)(B). On Thursday, the defendant made his initial appearance, the

government moved for pretrial detention, and Magistrate Judge Miller scheduled the hearing for

today and ordered the defendant’s temporary detention until then.

                     LEGAL STANDARD – THE BAIL REFORM ACT

       Under the Bail Reform Act, a defendant may be detained pre-trial if a judicial officer

determines that “release will not reasonably assure the appearance of the person as required or will

endanger the safety of any other person or the community.” 18 U.S.C. § 3142(b). This section

outlines seven specific conditions where a “judicial officer shall hold a hearing to determine

whether any condition or a combination of conditions … will reasonably assure the appearance of

such person.” 18 U.S.C. § 3142(f) (emphasis added).

       The first five conditions commence upon motion of the Government in cases that involve

(A) crimes of violence; (B) offenses with maximum sentences of life imprisonment or death; (C)

certain offenses prescribed in the Controlled Substances Act; and (D) any felony where the

offender has two or more convictions described in (A)–(C) above. 18 U.S.C. § 3142(f)(1). The last

two conditions commence upon motion of the Government “or upon the judicial officer’s own

motion, in a case that involves (A) a serious risk that such person will flee; or (B) a serious risk

that such person will obstruct … justice.” 18 U.S.C. § 3142(f)(2).

       So under 18 U.S.C. § 3142(f)(2)(A), “a detention hearing may be held if either the United

States or the court believes there is a serious risk of flight.” United States v. Powers, 318 F. Supp.

2d 339, 341 (W.D. Va. 2004) (citing 18 U.S.C. § 3142(f)(2)(A)) (emphasis added).

       When a court considers detaining a defendant, it must undertake a two-step analysis. First,

it determines if the government made a threshold showing of one of the statutory conditions for

                                                  2
seeking a detention hearing under § 3142(f). Second, at the detention hearing the government must

then demonstrate that “no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any person and the community.” 18 U.S.C.

§ 3142(e)(1).

        At the detention hearing, “[w]ith regard to the risk of flight as a basis for detention, the

government must prove by a preponderance of the evidence that no combination of conditions will

reasonably assure the defendant's presence at future court proceedings.” United States v. Stewart,

19 Fed. App’x 46, 48 (4th Cir. 2001) (unpublished). But “the government must prove by clear and

convincing evidence that the defendant poses a danger to the community and that no conditions

can reasonably assure the safety of other individuals and the community.” Id. (citing 18 U.S.C. §

3142(f)(2)(B)).

        Notably, if a defendant is accused of a § 3142(f)(1) offense, there is a rebuttable

presumption that the defendant will be detained and the burden shifts to the defendant to seek

release. This is due to the nature of (f)(1) offenses being violent, requiring harsher sentences, or

having been perpetrated against minors. On the other hand, under § 3142(f)(2) the burden remains

on the government to prove that Defendant is a serious flight risk or poses a serious risk of

obstructing justice if released.

        In response, defendants in this court typically present a third-party custodian, often a family

member, and sometimes suggest that electronic monitoring reduces or eliminates the risk of flight

or the danger to the community. But “[t]o say they will not engage in [crime] because they are

employed or have substantial roots in the community is non sequitur. The Grand Jury has found

that they engaged in [crime] despite those roots, thereby establishing the irrelevance of those

roots.” United States v. McDonald, 238 F. Supp. 2d 182, 187 (D.D.C. 2002).

                                                  3
       As to the risk of non-appearance, “although electronic monitoring is a method for

monitoring a defendant’s whereabouts, it does not prevent a defendant from absconding.

Therefore, [a] [d]efendant’s proposed conditions do not obviate the risk that [he] might flee, nor

the danger [he] presents to the community.” United States v. Lorenzana–Cordon, No. 03–331–

132015, WL 5011445, at *4 (D.D.C. Aug. 24, 2015).

       In determining whether a defendant poses an unreasonable risk of flight or danger to

another person, the following factors must be considered: (1) “the nature and circumstances of the

offense charged”; “(2) the weight of the evidence against the person”; (3) “the history and

characteristics of the person”; and (4) “the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

                       GOVERNMENT’S THRESHOLD SHOWING

       A.      The government’s good-faith basis is sufficient to satisfy the requirement to hold a
               detention hearing.

       The defendant argues that the Bail Reform Act requires not one, but two evidentiary

hearings to secure a defendant’s pretrial detention. Specifically, he contends that “[t]he

government must make an evidentiary showing as to the presence of … a circumstance” under

§ 3142(f), “[a]nd the judicial officer may order a detention hearing only upon finding by a

preponderance of the evidence that one of the § 3142(f) circumstances is actually present.”

Objection at 2. In other words, the defendant demands that the government, at the initial

appearance, put on a proffer that satisfies the preponderance standard before putting on the same

proffer satisfying the preponderance standard at the detention hearing. He is wrong.

       As the defendant acknowledges, to proceed to a detention hearing under § 3142(f)(1), the

government need only show that the defendant “has been charged with one of the crimes

enumerated in” that provision. Id. at 3 (internal quotation marks omitted). As discussed in greater
                                                  4
detail below, a violation of § 115(a)(1)(B) is a crime of violence.

       The appropriate standard for the threshold question of whether there is a serious risk that

defendant will flee, however, is a “good faith” basis. This contention is grounded in the

requirement of any pretrial motion, which “must state the grounds upon which it is based” and

must have a “good-faith belief that valid grounds exist for the relief sought.” Fed. R. Crim. P.

47(b); United States v. Melendez-Carrion, 790 F.2d 984, 993 (2nd Cir. 1986) (emphasis added).

Indeed, it is only the initial basis upon which the detention hearing is sought. The subsequent

hearing is then the one that applies a preponderance-of-evidence standard.

       Far from being “derived from the plain text of the statute,” Objections at 2, the defendant’s

reading of the Bail Reform Act “would create an absurd result,” United States v. Bran, 776 F.3d

276, 281 (4th Cir. 2015). To raise the bar for 18 U.S.C. § 3142(f)(2) above anything more than a

good-faith basis is to have the conflicting result of creating a need for the government to present

what is essentially a detention-hearing level of evidence to support having a detention hearing.

       The defendant’s interpretation would also undermine the Magistrates Act, 218 U.S.C.

§ 636, which Congress enacted to help district judges more efficiently manage their caseloads.

Requiring magistrate judges to hold the same hearing twice when they already hold many detention

hearings in a weeks’ time would hamstring their ability to carry out their charge. This duplication

of time and effort “wastes judicial resources rather than saving them, and runs contrary to the

purposes of the Magistrates Act.” Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509

(6th Cir. 1991).

       The Court should apply the good-faith standard and hold the detention hearing.




                                                 5
       B.      Violent threats under § 115(a)(1)(B) are crimes of violence under the Bail Reform
               Act.

       The defendant also argues that § 115(a)(1)(B) is not a crime of violence because “[t]he

categorical approach is used to determine whether an offense meets § 3156(a)(4)’s crime-of-

violence definition”; that, under the categorical approach, the Court must only look at the elements

of assault, not those of the other crimes prohibited in the statute; and that federal assault is not

categorically a crime of violence. Objections at 4–10. Again, he is incorrect.

       The defendant’s argument does not distinguish “between how crimes of violence are

defined for the purpose of imposing sentencing enhancements versus determining eligibility for a

pretrial detention hearing.” United States v. Grooms, No. 3:15-MJ-00025, 2015 WL 1982097, at

*4 (S.D.W. Va. Apr. 29, 2015). Courts in this Circuit make that distinction, and this Court should,

too.

       “[T]here are a number of significant practical, if not legal, distinctions between noticing a

crime of violence at the pretrial versus the sentencing stages of a criminal case. For example,

designating an offense as a crime of violence at the sentencing stage irrevocably changes the length

of a defendant’s sentence.” Id. (internal quotation marks omitted). “In contrast, designating an

offense as a crime of violence pretrial merely permits (1) the Government to seek detention; and

(2) the Court to peek behind the categorical treatment of the offense to determine whether

conditions of release exist that will ensure the safety of the community.” Id. (internal quotation

marks omitted). In short, “the distinctions to be made between the sentencing and pretrial detention

phases are manifest.” Id. (internal quotation marks omitted).




                                                 6
       The reasoning of Grooms is instructive. There, the crime at issue was cyberstalking, in

violation of 18 U.S.C. § 2261(a)(2)(A). The defendant argued for a strict application of the

categorical approach to support his argument that the crime was not one of violence under

§ 3156(a)(4) and thus that the government had not made a showing for a detention hearing. The

court rejected that argument: “Finding an offense under 18 U.S.C. § 2261A(2)(A) to be a crime of

violence in the setting of bail merely permits the court to look behind the categorical approach at

the core issue of whether the defendant poses a risk to the safety of the community or other

persons” so that “their safety cannot reasonably be ensured even with the imposition of restrictive

conditions.” Id.

       The court went on: “This type of review is particularly important in the context of a stalking

or cyberstalking charge given the often obsessive compunction of the alleged offender to harm a

specific person.” Id. The court highlighted that “[h]istory is replete with tragic stories of

individuals being released on bond and immediately fulfilling threats of violence against the ex-

spouses, family members, or partners the individuals had stalked, intimidated, and harassed. Id.

       So too, here. A detention hearing is important so that the Court can review the facts of “the

obsessive compunction of the alleged offender to harm a specific person”—Senator Warner. And

while the court in Groom pointed to “history” to support its conclusion, this Court has much strong

evidence—the defendant’s own post-arrest statement that he fully intended to carry out his threat

to assault the Senator. Under that less-strict approach, the Court should conclude that the defendant

committed a crime of violence.

       Even if the defendant’s stricter categorical approach applied, however, violent threats

under § 115(a)(1)(B) satisfy the standard. Under that approach, courts look to whether “[t]he least

culpable proscribed” in the statute “is categorically a crime of violence.” United States v. Autrey,

                                                 7
263 F. Supp. 3d 582, 592 (E.D. Va. 2017), aff’d, 744 F. App’x 165 (4th Cir. 2018). In § 115, the

least culpable conduct is not assault, as the defendant suggests, but threats. See United States v.

Holland, 737 F. App’x 151, 154 (4th Cir. 2018) (concluding that “offering to cause harm” was

“least culpable means of committing the offense of [South Carolina] domestic violence,” which in

turn “qualifies as a threatened use of force under the force clause”). That makes sense—a defendant

should be punished less for the threat of carrying out a crime than for committing the crime itself.

        And violent threats are crimes of violence under Johnson v. United States. “Statements

constitute a true threat if an ordinary reasonable recipient who is familiar with the[ir] context ...

would interpret [those statements] as a threat of injury.” United States v. Armel, 585 F.3d 182, 185

(4th Cir. 2009) (alterations in original) (internal quotation marks omitted). Justice Scalia,

concurring in United States v. Castleman, 134 S. Ct. 1405, 1415 (2014), noted that it would be

impossible to cause “fear of injury” without threatening to use force capable of producing an

injury. 134 S. Ct. 1405, 1417–18 (Scalia, J., concurring). Thus, an act or threatened act that creates

a “fear of injury” necessarily requires the threatened use of force capable of causing physical pain

or injury, which equates to the threatened use of physical force as defined in the sentencing

guidelines. Id.; see United States v. Vanderhorst, No. 4:17-CR-00865-RBH-1, 2018 WL 2462873,

at *4 (D.S.C. May 31, 2018) (applying Justice Scalia’s reasoning to 924(c) context)).

        Indeed, based on similar reasoning, one district court—the only federal court to rule on

whether a violation of § 115(a)(1)(B) is a crime of violence—held that violent threats under that

provision qualify as crimes of violence under Johnson. See United States v. Bundy, No. 2:16-CR-

46-GMN-PAL, 2017 WL 449593, at *7 (D. Nev. Feb. 2, 2017). The Court should conclude the

same.



                                                  8
       C.      Even under the preponderance standard, the defendant carries a serious risk that
               he will flee.

       Even if the defendant’s proposed preponderance standard applied, the government can

show that the defendant carries a serious risk of flight.

               1.      The defendant is a risk of flight because he cannot comply with court
                       supervision.

       The defendant is a flight risk based on his pattern of refusing to comply with court

supervision. For the past 15 years, he has been under a restraining order prohibiting him from

making contact with his ex-girlfriend and mother of his child. A New Jersey court imposed the

restraining order after the ex-girlfriend reported that the defendant endangered her life by

attempting to strangle her. He violated the order four times, once sustaining a conviction. In one

reported violation echoing the conduct underlying his current charge, he called his ex-girlfriend

from out of state and threatened to travel to her home and kill her. If courts cannot keep the

defendant from continuing to make terroristic threats, they cannot keep him from fleeing.

               2.      The defendant’s dangerousness shows he is a risk of flight.

       The defendant’s dangerousness directly informs the determination on his risk of flight

because someone who commits a violent crime on pretrial release is not going to stick around for

the police to show up or for the court to punish him.

       The conduct related to this indictment shows that the defendant is dangerous. In a series of

voicemails made on January 31, he threatened to punch Senator Warner at a town hall event and

to shoot Senator Warner while lying in wait outside the Senator’s home. He also talked about how

Lee Boyd Malvo would help him: “Only thing I can say is that like Malvo is back my friend and

we have a bullet for inside your ear from the state of people in Virginia.”

                                                  9
       As the defendant stated in those voicemails, he made the threats based on his disagreement

with Senator Warner’s policies, including on funding for the military, U.S. involvement in

overseas conflicts, the southern border, and abortion. The defendant wanted to interfere with

Senator Warner’s effort to carry out his official duties and to retaliate against the Senator for past

policies. After hearing the voice messages, Senator’s Warner’s staff feared for their safety and the

Senator’s safety and contacted the U.S. Capitol Police to report the defendant.

       On February 13, the defendant again contacted Senator Warner’s Richmond office, this

time demanding to meet with the Senator. The staff, again concerned for their safety, reported the

call to the U.S. Capitol Police.

       On February 21, agents with the FBI and Capitol Police arrested the defendant on a federal

warrant at his hotel room in Virginia Beach. Agents advised him of his Miranda rights, and he

waived them and agreed to speak to the agents. He admitted that he had marijuana in his hotel

room that he explained was his “personal stash.”

       Agents then transported the defendant to the Norfolk FBI office, where Capitol Police

interviewed him. The interview was video and audio recorded. While being interviewed, the

defendant confessed to making all of the threatening messages. He further admitted that he made

a third set of calls to Senator Warner’s office that same morning, again demanding to meet with

the Senator. The defendant added that he had used an electronic tablet to research information on

Members of Congress to include finding phone numbers to call them.

       Also during the interview, the defendant confessed to having enough cocaine in his hotel

room to “destroy my life, this is going to ruin my life, I’m going to be charged with all kinds of

stuff now.”



                                                 10
       And he told the agents that he would continue to try to make contact with Senator Warner

at a future town hall event so that he could at least punch Senator Warner in the jaw. That he

intends to continue attempting to commit violence against a Member of Congress is evidence alone

that he is a danger to the community. That his own arrest did not deter him from continuing to

engage in criminal conduct is even more evidence he is a danger to the community.

       Later that day, agents secured a search warrant to recover any drugs, drug paraphernalia,

and electronic devices from the defendant’s hotel room, based in large part on the defendant’s own

statements. The agents recovered from the hotel room three baggies of suspected cocaine packaged

for distribution and weighing a total of roughly 8 grams next to a digital scale. They also recovered

18 grams of suspected marijuana. The substances field-tested positive for cocaine and marijuana,

respectively.

       Because the defendant was caught with distribution amounts of cocaine in his hotel room,

he is a flight risk. As then-Justice Breyer observed when reviewing the legislative history of the

Bail Reform Act, “Congress concluded that ‘flight to avoid prosecution is particularly high among

persons charged with major drug offenses.’” United States v. Jessup, 757 F.2d 378, 384 (1st Cir.

1985) (Breyer, J.) (quoting S. Rep. No. 225, 98th Cong., 1st Sess. 19 (1983)), abrogated on other

grounds by United States v. O’Brien, 895 F.2d 810 (1st Cir. 1990).

       Turning back to the defendant’s refusal to comply with his restraining order, courts in this

Circuit have held that, where a defendant has a “blatant disregard for … the terms of” court

supervision, he “is a danger to the community.” United States v. Chaldin Point Du Jour, No. 3:11-

CR-15, 2013 WL 5505314, at *2 (N.D.W. Va. Oct. 2, 2013); see also United States v. Mandal,

No. 5:09CR39, 2010 WL 2472251, at *2 (N.D.W. Va. June 16, 2010) (finding that defendant

violated the conditions of his release and the Court was unpersuaded that if defendant continued

                                                 11
on bond that he would not pose a risk to the community). The defendant’s frequent refusal to

comply with a restraining order shows that he is such a danger.

               3.      The defendant’s transient status shows he is a risk of flight.

       Although the defendant may not “flee the district,” as one district court concluded when

affirming a magistrate judge’s pretrial detention order based on “risk of flight,” “due to the

defendant’s apparent transient lifestyle coupled with his lack of steady, legal employment, it would

prove difficult to locate the defendant if released on bond.” United States v. Keel, No. 1:16-CR-

187-CAP-JKL, 2017 WL 1371870, at *2 (N.D. Ga. Apr. 17, 2017).

       The facts bear out the defendant’s “transient lifestyle.” He is unemployed. He was staying

at a hotel until last week, when his payment ran out. He now has no place to live. Notably, when

the defendant lost his job, family members in the area did not open their doors to him; he still lived

on his own. He may not have “financial resources that he could use to flee,” Objections at 10, but

he has a car that he can drive.

               4.      The defendant’s other arguments are unavailing.

       The Defendant further argues that the sentencing guidelines range is very low, so the

defendant has little incentive to flee. That is not correct. The defendant faces a guidelines range of

51–63 months, years longer than he’s ever served before. His base offense level is 12. U.S.S.G.

§ 2A6.1(a). He made clear to agents his intent to carry out the threat, so he receives a six-point

enhancement under § 2A6.1(b)(1).The offense involved more than two threats, so he gets an

additional two-point enhancement under § 2A6.1(b)(2). And he put Senator Warner’s office in a

panic at least twice, causing substantial disruption of public, governmental, or business functions

or services, for another four-point enhancement under § 2A6. That is a Total Offense Level of 24;



                                                 12
together with a Criminal History Category I, the guidelines show that the defendant faces

significant prison time.

       The defendant’s final contention that the timing in charging him suggests that “the

government apparently did not believe that [he] presented a particularly high risk of flight,”

Objections at 11, is not an informed one. The facts will show that the defendant made at least two

additional calls to Senator Warner’s office. The week of February 13, the defendant contacted the

office to demand an appointment with the Senator, again disrupting the office. And when the

defendant was arrested last week, he admitted that he had called the office that same morning,

again demanding to see the Senator.

       The government has met the defendant’s burden. By satisfying the preponderance standard

at this initial stage, the government automatically satisfies the same standard for the detention

hearing. The Court should thus detain the defendant pretrial.

                                        CONCLUSION

       For all these reasons, the Court should hold a detention hearing. And the proffered facts

will show that no condition or combination of conditions will reasonably assure the defendant’s

appearance at future proceedings or the community’s safety. So the Court should detain the

defendant pending trial.



                                      Respectfully submitted,

                                      G. Zachary Terwilliger
                                      United States Attorney

                              By:     /s/
                                      William B. Jackson
                                      Assistant United States Attorney
                                      Virginia State Bar No. 84012
                                      United States Attorney’s Office
                                                13
101 West Main Street, Suite 8000
Norfolk, VA 23510
Telephone: 757-441-6331
Facsimile: 757-441-6689
E-Mail: William.Jackson3@usdoj.gov




        14
                                CERTIFICATE OF SERVICE

       I certify that on this 26th day of February, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to:

Andrew W. Grindrod
Wilfredo Bonilla, Jr.
Office of the Federal Public Defender – Norfolk
150 Boush St., Suite 403
Norfolk, VA 23510
(757) 222-7062
Fax: (757) 457-0880
Email: andrew_grindrod@fd.org
       wilfredo_bonilla@fd.org



                                             /s/
                                             William B. Jackson
                                             Assistant United States Attorney
